Citation Nr: 0331845	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  98-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinosinusitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vascular headaches.  

(The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to an evaluation in 
excess of 10 percent for bilateral knee disability are the 
subjects of a separate Board action under the same docket 
number.)  



REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1983.  

A rating decision dated in February 1993 denied the veteran's 
claims of entitlement to service connection for allergic 
rhinosinusitis and vascular-type headaches.  The veteran did 
not appeal this determination following timely notification 
thereof later the same month, and the rating decision 
therefore became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The current appeal arose as a result of a January 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied an 
application to reopen claims of entitlement to service 
connection for allergic rhinosinusitis and vascular-type 
headaches.  The RO also denied a claim of entitlement to 
service connection for a psychiatric disorder.  The record 
shows that on June 7, 2000, the veteran canceled his Travel 
Board hearing, which was scheduled for the same day, and 
requested 60 days in which to submit additional evidence in 
support of his claims.  However, the veteran did not furnish 
any additional evidence, and his case was forwarded to the 
Board of Veterans' Appeals (Board).  In a decision dated in 
September 2000, the Board denied the veteran's claims to 
reopen and his claim for service connection for a psychiatric 
disorder.  A claim of entitlement to an increased rating for 
bilateral knee disability was remanded to the RO for 
additional development.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
June 2001, the Court vacated the Board's decision and 
remanded the case to the Board for consideration of the 
effect on the claims of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which 
became effective during the pendency of the appeal.  

In October 2001, the Board wrote to the veteran's attorney-
representative and afforded him 90 days in which to submit 
additional argument and evidence in support of the appeal.  
However, no additional evidence or argument was submitted.  
In May 2002, the Board entered a decision denying the claims 
to reopen.  The other two issues eventually became the 
subjects of a separate action under the same docket number.  

The veteran again appealed to the Court, which in an Order 
dated in February 2003, granted the joint motion of the 
parties, vacated the Board's decision, and remanded the 
matter to the Board for further proceedings consistent with 
the joint motion.  Copies of the motions and the Court's 
orders have been placed in the claims file.  

In May 2003, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the appeal.  Although the 
attorney-representative was afforded additional time in which 
to submit relevant matter to the Board, he eventually 
informed the Board in correspondence dated in October 2003 
that further evidence was not being submitted "[a]t the 
moment."  The matter is now before the Board for further 
appellate consideration.  


REMAND

The Court's recent remand in this case was predicated on the 
Board's failure to provide adequate reasons and bases for its 
determination that the veteran was adequately informed of the 
information and evidence necessary to support his claims in 
compliance with notification requirements of the VCAA.  
Citing Charles v. Principi, 16 Vet. App. 370 (2002), the 
joint motion indicates that VA did not specifically provide 
the veteran with notice of the allocation of the burden of 
obtaining evidence necessary to support his claims pursuant 
to 38 U.S.C.A. § 5103(a) (West 2002).  The joint motion 
states that a remand was required in this matter for the 
Board to provide sufficient reasons and bases for its 
determination that VA complied with the notice requirements 
of 38 U.S.C.A. § 5103(a).  

The record shows that the RO did not have the opportunity to 
provide notice pursuant to the VCAA's specific provisions 
because the case was certified to the Board in August 2000, 
prior to the VCAA's enactment.  It is therefore necessary 
that the RO provide the veteran with notice of his rights and 
responsibilities under the VCAA, including the type of 
evidence necessary to reopen his previously and finally 
denied claims for service connection.  

Moreover, regulations implementing the VCAA became effective 
on August 29, 2001.  Those regulations include 38 C.F.R. § 
3.159(b)(1), which states in pertinent part that if a 
claimant did not respond within 30 days to a VA request for 
pertinent evidence or information in his possession that 
might substantiate his claim, VA could decide the claim prior 
to the expiration of the one-year period provided in the VCAA 
(38 U.S.C.A. § 5103(b)) based on all the information and 
evidence contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim,



short of one year, with the promise to 
reopen reasonably satisfies the one-year 
requirement.  We hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Board notes that the Federal Circuit specifically held 
that in claims to reopen such as those presented in this 
case, VA was not required to provide a medical examination or 
medical opinion until new and material evidence had been 
received and the claims were reopened.  Id.  Thus, the RO 
should inform the veteran that in order to substantiate his 
claims to reopen, he should provide competent evidence that 
any current allergic rhinosinusitis and vascular-type 
headaches are related to service.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should review the claims folder 
and ensure that all notification action 
required by 38 U.S.C.A. §§ 5102, 5103 
(West 2002) is satisfied to the extent 
possible.  In accordance with 38 U.S.C.A. 
§ 5103(a), the RO should advise the 
veteran which portion of the information 
and evidence, if any, the veteran should 
provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  In particular, the 
RO should inform the veteran that in order 
to substantiate his claims to reopen, he 
should provide competent evidence such as 
a medical opinion that any current 
allergic rhinosinusitis and vascular-type 
headaches are related to service.  

2.  The RO should also inform the veteran 
that any evidence and information 
submitted in response to a VA request 
must be received within one year of the 
date of the letter making the request and 
that he should inform the RO if he 
desires to waive the one-year period for 
response.  

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen claims of entitlement to 
service connection for rhinosinusitis and 
for vascular-type headaches.  If the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV,



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


